
	

113 HR 2879 : Stop Government Abuse Act
U.S. House of Representatives
2013-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 2879
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 9, 2013
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To provide limitations on bonuses for
		  Federal employees during sequestration, to provide for investigative leave
		  requirements for members of the Senior Executive Service, to establish certain
		  procedures for conducting in-person or telephonic interactions by Executive
		  branch employees with individuals, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Stop Government Abuse
			 Act.
			(b)Table of
			 contentsThe table of contents is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Common Sense in Compensation
					Sec. 101. Definitions.
					Sec. 102. Limitations.
					Sec. 103. Regulations.
					Title II—Government Employee Accountability
					Sec. 201. Suspension for 14 days or less for Senior Executive
				Service employees.
					Sec. 202. Investigative leave and termination authority for
				Senior Executive Service employees.
					Sec. 203. Suspension of Senior Executive Service
				employees.
					Sec. 204. Misappropriation of funds amendments.
					Title III—Citizen Empowerment
					Sec. 301. Amendments.
				
			ICommon Sense in
			 Compensation
			101.DefinitionsFor purposes of this title—
				(1)the term
			 employee means an employee (as defined by
			 section
			 2105(a) of title 5, United States Code) holding a position in
			 or under an Executive agency;
				(2)the term
			 Executive agency has the meaning given such term by
			 section
			 105 of title 5, United States Code;
				(3)the term
			 discretionary monetary payment means—
					(A)any award or other
			 monetary payment under chapter 45, or section
			 5753
			 or 5754, of title 5, United States
			 Code; and
					(B)any step-increase
			 under section
			 5336 of title 5, United States Code;
					(4)the term
			 covered compensation, as used with respect to an employee in
			 connection with any period, means the sum of—
					(A)the basic pay,
			 and
					(B)any discretionary
			 monetary payments (excluding basic pay),
					payable to
			 such employee during such period;(5)the term
			 basic pay means basic pay for service as an employee; and
				(6)the term
			 sequestration period means a period beginning on the first day of
			 a fiscal year in which a sequestration order with respect to discretionary
			 spending or direct spending is issued under section 251A or section 254 of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 and ending on the
			 last day of the fiscal year to which the sequestration order applies.
				102.Limitations
				(a)In
			 generalNotwithstanding any other provision of law—
					(1)no discretionary
			 monetary payment may be made to an employee during any sequestration period to
			 the extent that such payment would cause in a fiscal year the total covered
			 compensation of such employee for such fiscal year to exceed 105 percent of the
			 total amount of basic pay payable to such individual (before the application of
			 any step-increase in such fiscal year under
			 section
			 5336 of title 5, United States Code) for such fiscal year;
			 and
					(2)except as provided in subsection (b),
			 during any sequestration period, an agency may not pay a performance award
			 under section
			 5384 of title 5, United States Code, to the extent that such
			 payment would cause the number of employees in the agency receiving such award
			 during such period to exceed 33 percent of the total number of employees in the
			 agency eligible to receive such award during such period.
					(b)WaiversFor the purposes of any sequestration
			 period—
					(1)the head of any agency may, subject to
			 approval by the Director of the Office of Personnel Management, waive the
			 requirements of subsection (a)(2); and
					(2)the head of any agency may waive the
			 requirements of subsection (a)(1) with respect to any employee if the
			 requirements of such subsection would violate the terms of a collective
			 bargaining agreement covering such employee, except that this paragraph shall
			 not apply to any employee covered by a collective bargaining agreement that is
			 renewed on or after the date of enactment of this title.
					(c)NotificationIn
			 the case of an agency for which the Director of the Office of Personnel
			 Management grants a waiver under subsection (b)(1), the agency shall notify the
			 Committee on Oversight and Government Reform of the House of Representatives
			 and the Committee on Homeland Security and Governmental Affairs of the Senate
			 of the percentage of career appointees receiving performance awards under
			 section
			 5384 of title 5, United States Code, and the dollar amount of
			 each performance award.
				(d)ApplicationThis section shall apply to any
			 discretionary monetary payment or performance award under
			 section
			 5384 of title 5, United States Code, made on or after the date
			 of enactment of this title.
				103.RegulationsThe Office of Personnel Management may
			 prescribe regulations to carry out this title.
			IIGovernment
			 Employee Accountability
			201.Suspension for
			 14 days or less for Senior Executive Service employeesParagraph (1) of
			 section
			 7501 of title 5, United States Code, is amended to read as
			 follows:
				
					(1)employee means—
						(A)an individual in
				the competitive service who is not serving a probationary or trial period under
				an initial appointment or who has completed 1 year of current continuous
				employment in the same or similar positions under other than a temporary
				appointment limited to 1 year or less; or
						(B)a career appointee
				in the Senior Executive Service who—
							(i)has completed the
				probationary period prescribed under section 3393(d); or
							(ii)was covered by
				the provisions of subchapter II of this chapter immediately before appointment
				to the Senior Executive
				Service;
							.
			202.Investigative
			 leave and termination authority for Senior Executive Service employees
				(a)In
			 generalChapter
			 75 of title 5, United States Code, is amended by adding at the
			 end the following:
					
						VIInvestigative
				leave for Senior Executive Service employees
							7551.DefinitionsFor the purposes of this subchapter—
								(1)employee
				has the meaning given such term in section 7541; and
								(2)investigative leave means a
				temporary absence without duty for disciplinary reasons, of a period not
				greater than 90 days.
								7552.Actions
				coveredThis subchapter
				applies to investigative leave.
							7553.Cause and
				procedure
								(a)(1)Under regulations prescribed by the Office
				of Personnel Management, an agency may place an employee on investigative
				leave, without loss of pay and without charge to annual or sick leave, only for
				misconduct, neglect of duty, malfeasance, or misappropriation of funds.
									(2)If an agency determines, as prescribed in
				regulation by the Office of Personnel Management, that such employee’s conduct
				is flagrant and that such employee intentionally engaged in such conduct, the
				agency may place such employee on investigative leave under this subchapter
				without pay.
									(b)(1)At the end of each 45-day period during a
				period of investigative leave implemented under this section, the relevant
				agency shall review the investigation into the employee with respect to the
				misconduct, neglect of duty, malfeasance, or misappropriation of funds.
									(2)Not later than 5 business days after
				the end of each such 45-day period, the agency shall submit a report describing
				such review to the Committee on Oversight and Government Reform of the House of
				Representatives and the Committee on Homeland Security and Governmental Affairs
				of the Senate.
									(3)At the end of a period of
				investigative leave implemented under this section, the agency shall—
										(A)remove an employee placed on
				investigative leave under this section;
										(B)suspend such employee without pay;
				or
										(C)reinstate or restore such employee to
				duty.
										(4)The agency may extend the period of
				investigative leave with respect to an action under this subchapter for an
				additional period not to exceed 90 days.
									(c)An employee against whom an action covered
				by this subchapter is proposed is entitled to, before being placed on
				investigative leave under this section—
									(1)at least 30 days’ advance written notice,
				stating specific reasons for the proposed action, unless—
										(A)there is
				reasonable cause to believe that the employee has committed a crime for which a
				sentence of imprisonment can be imposed; or
										(B)the agency determines, as prescribed in
				regulation by the Office of Personnel Management, that the employee’s conduct
				with respect to which an action covered by this subchapter is proposed is
				flagrant and that such employee intentionally engaged in such conduct;
										(2)a reasonable time, but not less than 7
				days, to answer orally and in writing and to furnish affidavits and other
				documentary evidence in support of the answer;
									(3)be represented by an attorney or other
				representative; and
									(4)a written decision and specific reasons
				therefor at the earliest practicable date.
									(d)An agency may provide, by regulation, for a
				hearing which may be in lieu of or in addition to the opportunity to answer
				provided under subsection (c)(2).
								(e)An employee
				against whom an action is taken under this section is entitled to appeal to the
				Merit Systems Protection Board under section 7701.
								(f)Copies of the notice of proposed action,
				the answer of the employee when written, and a summary thereof when made
				orally, the notice of decision and reasons therefor, and any order effecting an
				action covered by this subchapter, together with any supporting material, shall
				be maintained by the agency and shall be furnished to the Merit Systems
				Protection Board upon its request and to the employee affected upon the
				employee’s request.
								VIIRemoval of
				Senior Executive Service employees
							7561.DefinitionFor purposes of this subchapter, the term
				employee has the meaning given such term in section 7541.
							7562.Removal of
				Senior Executive Service employees
								(a)Notwithstanding any other provision of law
				and consistent with the requirements of subsection (b), the head of an agency
				may remove an employee for serious neglect of duty, misappropriation of funds,
				or malfeasance if the head of the agency—
									(1)determines that the employee knowingly
				acted in a manner that endangers the interest of the agency mission;
									(2)considers the removal to be necessary or
				advisable in the interests of the United States; and
									(3)determines that the procedures prescribed
				in other provisions of law that authorize the removal of such employee cannot
				be invoked in a manner that the head of an agency considers consistent with the
				efficiency of the Government.
									(b)An employee may not be removed under this
				section—
									(1)on any basis that
				would be prohibited under—
										(A)any provision of
				law referred to in section 2302(b)(1); or
										(B)paragraphs (8) or
				(9) of section 2302(b); or
										(2)on any basis,
				described in paragraph (1), as to which any administrative or judicial
				proceeding—
										(A)has been commenced
				by or on behalf of such employee; and
										(B)is pending.
										(c)An employee removed under this section
				shall be notified of the reasons for such removal. Within 30 days after the
				notification, the employee is entitled to submit to the official designated by
				the head of the agency statements or affidavits to show why the employee should
				be restored to duty. If such statements and affidavits are submitted, the head
				of the agency shall provide a written response, and may restore the employee’s
				employment if the head of the agency chooses.
								(d)Whenever the head of the agency removes an
				employee under the authority of this section, the head of the agency shall
				notify Congress of such termination, and the specific reasons for the
				action.
								(e)An employee
				against whom an action is taken under this section is entitled to appeal to the
				Merit Systems Protection Board under section 7701 of this title.
								(f)Copies of the notice of proposed action,
				the answer of the employee when written, and a summary thereof when made
				orally, the notice of decision and reasons therefor, and any order effecting an
				action covered by this subchapter, together with any supporting material, shall
				be maintained by the agency and shall be furnished to the Merit Systems
				Protection Board upon its request and to the employee affected upon the
				employee’s request.
								(g)A removal under this section does not
				affect the right of the employee affected to seek or accept employment with any
				other department or agency of the United States if that employee is declared
				eligible for such employment by the Director of the Office of Personnel
				Management.
								(h)The authority of the head of the agency
				under this section may not be
				delegated.
								.
				(b)Clerical
			 amendmentThe table of
			 sections at the beginning of
			 chapter
			 75 of title 5, United States Code, is amended by adding after
			 the item relating to section 7543 the following:
					
						
							Subchapter VI—Investigative leave for Senior Executive
				Service employees
							7551. Definitions.
							7552. Actions covered.
							7553. Cause and procedure.
							Subchapter VII—Removal of Senior Executive Service
				employees
							7561. Definition.
							7562. Removal of Senior Executive Service
				employees.
						
						.
				203.Suspension of Senior
			 Executive Service employeesSection 7543 of
			 title 5, United States Code, is amended—
				(1)in subsection (a), by inserting
			 misappropriation of funds, after malfeasance,;
			 and
				(2)in subsection (b),
			 by amending paragraph (1) to read as follows:
					
						(1)at least 30 days’ advance written notice,
				stating specific reasons for the proposed action, unless—
							(A)there is
				reasonable cause to believe that the employee has committed a crime for which a
				sentence of imprisonment can be imposed; or
							(B)the agency determines, as prescribed in
				regulation by the Office of Personnel Management, that the employee’s conduct
				with respect to which an action covered by this subchapter is proposed is
				flagrant and that such employee intentionally engaged in such
				conduct;
							.
				204.Misappropriation
			 of funds amendments
				(a)Reinstatement in
			 the Senior Executive ServiceSection 3593 of title 5, United
			 States Code, is amended—
					(1)in subsection (a)(2), by inserting
			 misappropriation of funds, after malfeasance,;
			 and
					(2)in subsection (b),
			 by striking or malfeasance and inserting malfeasance, or
			 misappropriation of funds.
					(b)Placement in
			 other personnel systemsSection 3594(a) of title 5, United
			 States Code, is amended by striking or malfeasance and inserting
			 malfeasance, or misappropriation of funds.
				IIICitizen
			 Empowerment
			301.Amendments
				(a)In
			 generalPart III of title 5,
			 United States Code, is amended by inserting after chapter 79 the
			 following:
					
						79AServices to
				members of the public
							
								Sec.
								7921. Procedure for in-person and telephonic interactions
				  conducted by Executive Branch employees.
							
							7921.Procedure for
				in-person and telephonic interactions conducted by Executive Branch
				employees
								(a)PurposeThe
				purpose of this section is to ensure that individuals have the right to record
				in-person and telephonic interactions with Executive agency employees and to
				ensure that individuals who are the target of enforcement actions conducted by
				Executive agency employees are notified of such right.
								(b)DefinitionsFor
				purposes of this section—
									(1)the term
				telephonic means by telephone or other similar electronic device;
				and
									(2)the term
				employee means an employee of an Executive agency.
									(c)Consent of
				Executive agency employeesParticipation by an employee, acting
				in an official capacity, in an in-person or telephonic interaction shall
				constitute consent by the employee to a recording of that interaction by any
				participant in the interaction.
								(d)Notice of rights
				when Federal employees engaged in certain actionsA notice of an individual’s right to record
				conversations with employees shall be included in any written material provided
				by an Executive agency to the individual concerning an audit, investigation,
				inspection, or enforcement action that could result in the imposition of a
				fine, forfeiture of property, civil monetary penalty, or criminal penalty
				against, or the collection of an unpaid tax, fine, or penalty from, such
				individual or a business owned or operated by such individual.
								(e)Official
				representativeAny person who is permitted to represent before an
				Executive agency an individual under this section shall receive the same notice
				as required under subsection (d) with respect to such individual.
								(f)No cause of
				actionThis section does not create any express or implied
				private right of action.
								(g)Disciplinary
				actionAn employee who violates this section shall be subject to
				appropriate disciplinary action in accordance with otherwise applicable
				provisions of law.
								(h)Public
				information concerning right To record
									(1)Posting on
				agency Web sitesWithin 180 days after the date of the enactment
				of this section, each Executive agency shall post prominently on its Web site
				information explaining the right of individuals to record interactions with
				employees.
									(2)OMB
				guidanceWithin 90 days after the date of the enactment of this
				section, the Office of Management and Budget shall issue guidance to Executive
				agencies concerning implementation of paragraph
				(1).
									.
				(b)Clerical
			 AmendmentThe analysis for part III of title 5, United States
			 Code, is amended by inserting after the item relating to chapter 79 the
			 following:
					
						
							79A.Services
				  to members of the
				  public7921
						
						.
				
	
		
			Passed the House of
			 Representatives August 1, 2013.
			Karen L. Haas,
			Clerk
		
	
